 

casd’3:26! oe ood éotE? ese BS cumert 3S? RF Took Gus Te Page 1 of 5

He DISIRIcr OF ARiiwA CV20-08246-PCT-MTL-ESw

 

 

  
 
    
 
 
 
 

   

 

 

 

TRAVIS CHaaces Jfucugs 5 Case We. _

wiiC. PLAIN 5 i Tr ce e |
VS | “peg eClaRAi Ig, fF iv Suercayr of Tho, ‘
DAVIO Stud, e+. el — .
DEFENDAWTS :

 

 

 

CLeRR USL
QYBTHICT

  
      
 
   

 

 

Trav iy i+ Us he 5

reaps,

 

 

  

 

 

 

 

 

 

 

 

   

| LCI “vel, with scot
f / “] tn
at the C HUGS, 1S {Oo

    

 

 

    
 

that or Coit a

    
  
   

   

tthe

 
 
 
  
    

    
  

LACT yal
hat aM pe

YY h } nel

T have mi
p ; #

0 L/ a a (Ho Td
Lo | fe

ty

             
  

pif

a Sho) Stabbing

   

  
   

 

 

 

 

 

 

 

    

a, GIA. g

i

 

pine hed ELM

  
  

 

 

Be C2 US 5@ ’ sf

 

 

 
Case 3:20-cv-08246-MTL--ESW Document5 Filed 09/18/20 Page 2 of 5

O

‘ tae é tent ot
noticed vat!) davs afte fe

L ase epeckecly cop alalag
2 |  abolom:
Men J ry corn of atrer inmates with less CULE
10s, having corrective sugery. Yin one oF these
A bs f- boos UME sc  PMEICISC “ond af vest less

vi! ie TE KP 2 Ting acitr iy iW iy. Shot

2D rel OK ore Labi Alon / ofa

    

A ty th

nal Hie Ti} Qs

  
       

  

 

m porte pg 4 Voll Mey Bell, anol T

 

 

ra 4) 40 block and d bls ¢ cur fy fs Unde. "The ts

“ {ft
She S SWEelt 1 OIC Ll ele

 
     
 

r called ton DCS mith I pas (0

 

 

chet one Was, Veh seh, How oft

 

 
  

  

oot f CL batvons Alen. NG 1 hi
‘aon iV col cal or hove my bunke el NG Sp, med cal,
WD. Cit aE of Cl dere ea flit hong ol lomates hesp SyUOT
MY weight; we hogs ey coped ime ‘Mere, LP. was retse/
Y0 he Seen ond Wee eal Ie 0 - swbrny ar fl fp form TLS

 

  
 

 

    

took bce Ht) » Satya | ANG ‘LC WOE] 7 f called 70 nedval

 

panel! Toeccley. I LA 0s NOWEE SCH of Wt eel The

 

‘ swell MG weS Never iigpectecl of booked of ai. Lo wes singly
fondea chithes. ong wold I Twill UC Seon by groviale SOME
Ame iA She nore /Y ola i WSo L Wes only 4 allen, crvhes for
‘le We eK ane der ied G CONC PO). PERVES Sf “yy walk 15 ssl!
pared endl LE ani prore to tolls de 70 fy Kier wil

 

 

 

 

 
Case 3:20-cv-08246-MTL--ESW Document5 Filed 09/18/20 Page 3 of 5

   

4 4

L wes OeCu3 “ MY SV7 Lug) Hoy)
- rte het, fe. sce aboot other $
Ae ih? “| MN, yo S GIS - Wek Al ie} (Pate
do, and how xo protect QUBMVES , I ws yatorm ed
thed me enuyontE vi LT wes 309 en -. sustet
ey ti Wgury is nore of a bach Cele C SIN ION« | LYS

ESIgH iS int yt the front of 5 YO" ys ON tne C path
with yout heels under the pods T (oie break loose,
| Voce the LdDy mgt |
fy youve O |

used nts

Bur bec, USC. oF in

f
[WAC
poe

Lecl Cr pr (re

   

 

    
    

 

  
  
 
     

9

  

    
 

 

f
G06 of ino
do SO in the mower ogee oy

J ( eal . |
nperorion osteo. 0
V | \
OV) TAS

~~

 

  

{

CBUSE iol pecson on my compl ‘
Smee. I hate Leer? Win deabl: lef i IS a Monbs.LD
he SHA { SELIE. tC, 7 GNX cty wlio
trom both "Me NES andl stedtt Lpon ie oVag cA Vol hale
10 cforms WMC are Suet to ty searohes. | hie Wife who ily
clot is heeding back a olFicer yel 6 0 me,“ What om L
hidhag nae “ys shi Wet Sue tho pK OF (92+ people
het (HIE One SS. 7h, ACH @ Feld 1 MMC C loS€
by vole tS As Ath Wp + stp 0 Sie and Litany hit -o
ponte Me (5 Nor me 7ne oF Hc06 (CRONE KS “Oth,
ger Areal va care of ‘LT believe 1F yov could $e hob laye
ond pated NY 4 Ae 21S VYov lw wld ¢ HC SYD yy Lelie: 7.1 mn y .

    

 

  
     

      

 

 

 

 
 

Case 3:20-cv-08246-MTL--ESW Document5 Filed 09/18/20 Page 4 of 5

f

ence Wich lads me vo

  

 

a whit ey fo 4 LONI

   

 

 

Bt Ab ole vary diel
Li Fy ; i 1A whet pryoually agp é
ve (1 h pf U /
on é inclbleae ween <C (yohacd ray edn Ne
5 f
J ast £5 HE c ast ASL cab ii, [ 0g ber “i aud / far “a

[sove a ne ist ot Se Able Ye Weck ot en vhed

     
     

    

 

 

 

 

 

   

LEY) oh ve VAC nde 70. i up
i ae gone LOM oy annoy Ng. adh 2
- nat dlisconnloc te L Can tec! andl hear

 

 

 

 

 

    

 

 

  

 

  

 

 

 

 

 

 

hy

 

    

tipst 6 ny Leet to the Floor This
pf ‘he iQ 5b “god L ; i Supe a yn

more tnen 10 or \ miavtes leads toa ston coche. perc ng

toch sides of my Spine, Even srtiag on our stool with Te

dock. Soporte is in Ih mal ¢ Com for, Nike [l0us writing a pry

oles: 8K le token a coupie momens of | » tot before

». There ts fe MeONns Sto fc Tite males whe
chin bork paid, oul Zam nok seching (atcratics. LECuse

    

 

 

VU bottom VEMIeOre | e L sre Uf On My
elu fe cof / when J L suttetedt my | abdomnlna jaye Stenhily
f
Ce [|
ot any post + opia) nn ti an. -L hove Submitted UNE

 

 

 

tor pur or docu lc ene ation | on this mebtes 2
Op “<P Ua 1 PEUCVELS,
- hope thot heard Whi hs eve Wits

 

 

 

ot i( MIUNIes, es well AS. fhe | Cb of hreobent 0 (OVC del a

 

 

 

 

hevays forth with ment howl 1S Now a oy term SMG
Z LG dl alles Ls te prot totweitf -

       

 

 
Case 3:20-cv-08246-MTL--ESW Document5 Filed 09/18/20 Page 5of5

op) A

   

Le? Ww hy
f yoo LOE fo Sou Vie

  

 

 

 

 

 

Ys ce. tat YOUC Le: Li but fon) Gi) a J CW

 

 

a oF cago £
how ily ly ere My pup

 

 

 

hove /eCel ven

te Sche }

Ss

   

 

 

LG. basil resions se 40
ny mental ond Ch

 

 

|
Vill

   

   

 

 
   
  

 
    
  
  
 
 
 

aA only hone to oa He conch prune bs boc
fe prone fal C knw | Son

Nan, p xe
ong fe
OVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
